Citation Nr: 0106453	
Decision Date: 03/05/01    Archive Date: 03/08/01

DOCKET NO.  99-25 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel




INTRODUCTION

The veteran had active military service in the United States 
Navy from July 1941 to December 1941 and in the United States 
Army from February 1943 to January 1946.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 1999 rating decision from the Boise, 
Idaho Department of Veterans Affairs (VA) Regional Office 
(RO).  

The Board also notes that additional, pertinent evidence has 
been submitted which has not been initially considered by the 
RO, and the appellant has not waived RO consideration of this 
evidence.  38 C.F.R. §§ 19.37(a); 20.1304(c) (2000).

However, this evidence are duplicates of evidence already of 
record.  Therefore, referral of this evidence for the 
issuance of a Supplemental Statement of the Case (SSOC) is 
not required in this instance.  38 C.F.R. § 19.37(a) (2000).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The probative evidence of record does not show that a 
disability related to active service was the principal or 
contributory cause of death.  


CONCLUSION OF LAW

The cause of the veteran's death is not related to an injury 
or disease incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1101, 1103, 1110, 1112, 1310 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.303, 3.309(a), 3.310, 3.312 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record reveals that the veteran was inducted into the 
Navy in February 1941.  

In August 1942 the veteran was hospitalized for pneumonia for 
which he was treated and found to have made a complete 
recovery.  

Following this treatment, the veteran began complaining of 
nervousness, jerkings of his body, and an inability to get 
along with other people.  

The veteran was documented as reporting that the muscular 
twitching began twelve years prior, when he was six years 
old, following treatment for an attack of scarlet fever, and 
that he had also been experiencing the symptoms of 
nervousness and getting easily upset since that time.  

Neuropsychiatric examination was normal except for spasmodic 
contractions of the neck and face.  It was noted that these 
facial jerkings had continued during his enlistment.  It was 
determined that such symptoms generally occurred in an 
immature personality make-up with many schizoid personality 
characteristics.  No evidence of psychosis was found.  The 
veteran's nervous symptoms subsided during admission, and the 
facial jerkings lessened in severity.  The diagnosis was 
spasm, habit.  It was determined that he was unfit for 
service.  

It was noted that the veteran signed a statement certifying 
that the above disability existed prior to enlistment and had 
not been aggravated by service conditions.  

In November 1941 the Medical Board concluded that the 
veteran's spasm, habit disability existed prior to enlistment 
and had not been aggravated by service conditions.  The 
veteran was subsequently discharged from the Navy.  

In February 1943 the veteran enlisted in the Army.  
Enlistment examination documented the lungs as being normal 
with a negative chest x-ray.  Mental status was also found to 
be normal.  

Subsequent service medical records document no diagnosis of a 
pulmonary or psychiatric condition.  On separation 
examination, the lungs were described as normal, and a chest 
x-ray revealed no significant abnormality.  His psychiatric 
condition was also described as normal.  

The veteran was hospitalized for acute bronchitis at the VA 
Hospital in Dwight, Illinois from February 1954 to March 
1954.  A history of recurrent fever, chills, and sweats since 
the Saturday prior to admission was noted.  It was noted that 
he had previously been treated at the facility in March 1952 
for bronchopneumonia.  The pertinent discharge diagnosis was 
acute bronchitis.  

On VA psychiatric examination in January 1955, the veteran 
reported, in pertinent part, getting nervous, shaking, and 
getting weak when around people.  Examination revealed a tick 
or habit spasm in the form of batting his eyes or grimacing 
at intervals.  This was worse when he would get excited, 
embarrassed, or angry.  He also reported fainting at the 
sight of blood.  


It was concluded that the veteran displayed a personality 
trait disturbance of the emotionally unstable personality 
type.  The diagnosis was personality trait disturbance, 
unstable personality, chronic, severe, manifested by life 
long pattern of action and behavior, conflicts with the law, 
inadequate responses, and immature features and habit spasm.  

On VA chest examination in January 1958 the veteran reported 
that his first attack of pneumonia occurred while he was in 
the Navy in 1941.  He reported two subsequent attacks while a 
civilian in 1941 and 1942.  Examination revealed no evidence 
of bronchitis or other disease of the lungs.  

In February 1999 the veteran was seen at Bonner General 
hospital with a three week history of hemoptysis.  
Computerized tomography (CT) revealed a mass in the right 
lower lobe with central necrosis and evidence of some 
cavitation.  There was large, right pleural effusion and an 
enlarged lymph node in the right hilum.  There was also a low 
density lesion in one other lower thoracic or upper lumbar 
vertebra which could be a metastatic lesion.  

In February 1999 Dr. BLS noted that the veteran had a pack 
per day history of smoking cigarettes for the last 55 years 
up until July 1998.  A chest x-ray was interpreted as 
revealing probable squamous cell carcinoma of the right lung.  

In February 1999 the veteran was examined by Dr. JPO.  It was 
noted that his current illness dated back to August or 
November of 1998 with the development of increasing 
respiratory complaints consistent with pneumonia.  


It was noted that the veteran had previously contracted 
pneumonia on two occasions while he was in the military, and 
that he was treated for malaria in Borneo.  He denied any 
smoking for the past seven years but that he had started 
smoking when he was a teenager, smoking up to one to two 
packs per day.  

Based on his examination and review of the CT scan, Dr. JPO 
concluded that "[g]iven the patient's long-standing history 
of tobacco use, certainly advanced non small cell lung cancer 
could potentially be manifest.  However, given the patient's 
history of malaise, cough and sputum production, persistent 
now three months after developing a community acquired 
pneumonia, lung abscess with either parapneumonic effusion or 
emphyema need[s] to be strongly considered as well."  

On subsequent examination in February 1999 it was determined 
that the veteran had at least stage IIIB non-small cell lung 
carcinoma.  

In March 1999 Dr. BLS noted that the veteran had smoked a 
pack of cigarettes per day for the last 55 years.  He noted 
the veteran's statement that he had started smoking in 1943 
while he was in the military in an attempt to calm his 
nerves, as he had a very stressful job working with 
explosives.  He concluded that the veteran's smoking history 
"undoubtedly led to his current lung carcinoma."

The veteran repeated these contentions in statements made 
pursuant to his claim for service connection for lung cancer.  

The veteran's certificate of death documents that he passed 
away in July 1999.  The sole cause of death was listed as 
lung cancer, metastatic.  





In August 1999 the appellant submitted her claim for service 
connection of the cause of death.  She has contended that the 
cause of death was due to cigarette smoking that the veteran 
started during his time in combat service during World War 
II.  

Criteria

Duty to Assist

Except as otherwise provided, a veteran has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C.A. § 5107).  

Upon receipt of a complete or substantially complete 
application, the Secretary shall notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  

As part of that notice, the Secretary shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, the 
Secretary, in accordance with section 5103A of this title and 
any other applicable provisions of law, will attempt to 
obtain on behalf of the claimant.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2096-97 (2000) (to be codified as amended at 38 U.S.C.A. 
§ 5103).  


If a claimant's application for a benefit administered by the 
laws of the Secretary is incomplete, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of the information necessary to complete the 
application.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2096 (2000) (to be 
codified as amended at 38 U.S.C.A. § 5102).  

The Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  

As part of the assistance provided above, the Secretary shall 
make reasonable efforts to obtain relevant records (including 
private records) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  

Whenever the Secretary, after making such reasonable efforts, 
is unable to obtain all of the relevant records sought, the 
Secretary shall notify the claimant that it is unable to 
obtain records with respect to the claim.  

Such a notification shall (A) identify the records the 
Secretary is unable to obtain; (B) briefly explain the 
efforts that the Secretary made to obtain those records; and 
(C) describe any further action to be taken by the Secretary 
with respect to the claim.  

In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) 
shall include obtaining the following records if relevant to 
the claim:  

(1) The claimant's service medical 
records and, if the claimant has 
furnished the Secretary information 
sufficient to locate such records, other 
relevant records pertaining to the 
claimant's active military, naval, or air 
service that are held or maintained by a 
governmental entity.

(2) Records of relevant medical treatment 
or examination of the claimant at 
Department health-care facilities or at 
the expense of the Department, if the 
claimant furnishes information sufficient 
to locate those records.

(3) Any other relevant records held by 
any Federal department or agency that the 
claimant adequately identifies and 
authorizes the Secretary to obtain.  

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A).  

In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) 
shall include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.

The Secretary shall treat an examination or opinion as being 
necessary to make a decision on a claim for purposes of 
paragraph (1) if the evidence of record before the Secretary, 
taking into consideration all information and lay or medical 
evidence (including statements of the claimant)--


(A) contains competent evidence that the 
claimant has a current disability, or 
persistent or recurrent symptoms of 
disability; and

(B) indicates that the disability or 
symptoms may be associated with the 
claimant's active military, naval, or air 
service; but

(C) does not contain sufficient medical 
evidence for the Secretary to make a 
decision on the claim.

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A).  


Service Connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.303 (2000).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2000).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2000).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

However, continuous service for 90 days or more during a 
period of war, and post-service development of a presumptive 
disease to a degree of 10 percent within one year from the 
date of termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  
38 C.F.R. §§ 3.307, 3.309 (2000).  

If not shown in service, service connection may be granted 
for a malignant tumor if shown disabling to a compensable 
degree during the first post service year.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 2000);  
38 C.F.R. §§ 3.307, 3.309 (2000).

Service connection may also be granted for disability, which 
is proximately due to, or the result of service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2000).  When there 
is aggravation of a nonservice-connected condition, which is 
proximately due to, or the result of service-connected 
disease or injury, the veteran will be compensated for the 
degree of disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

In cases of service connection for the cause of death of the 
veteran, the first requirement of a current disability will 
always have been met, the current disability being the 
condition that caused the veteran to die; however, the last 
two requirements for a service-connection claim must be 
supported by the record.  See Carbino v. Gober, 10 Vet. 
App. 507, 509 (1997).  

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.312(a) (2000).

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  38 C.F.R. § 3.312(b) (2000).


Contributory cause of death is inherently one not related to 
the principal cause.  In order to constitute the contributory 
cause of death it must be shown that the service-connected 
disability contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
3.312(c).

If the service-connected disability affected a vital organ, 
careful consideration must be given to whether the 
debilitating effects of the service-connected disability 
rendered the veteran less capable of resisting the effects of 
other diseases.  There are primary causes of death which by 
their very nature are so overwhelming that eventual death can 
be anticipated irrespective of coexisting conditions, but, 
even in such cases, there is for consideration whether there 
may be a reasonable basis for holding that a service-
connected condition was of such severity as to have a 
material influence in accelerating death.  In this situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c)(3), 
(4) (2000); Lathan v. Brown, 7 Vet. App. 359 (1995).  

The veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  38 C.F.R. § 3.304(b) (2000).  

Generally, a preexisting injury or disease will be considered 
to have been aggravated by active service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 C.F.R. § 3.306(a).  

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  However, 
aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b) (2000).  

With respect to tobacco-related claims, notwithstanding any 
other provision of law, a veteran's disability or death shall 
not be considered to have resulted from personal injury 
suffered or disease contracted in the line of duty in the 
active military, naval, or air service for purposes of this 
title on the basis that it resulted from injury or disease 
attributable to the use of tobacco products by the veteran 
during the veteran's service.  38 U.S.C.A. § 1103(a) (West 
1991 & Supp. 2000).  

Nothing in subsection 38 U.S.C.A. § 1103(a) shall be 
construed as precluding the establishment of service 
connection for disability or death from a disease or injury 
which is otherwise shown to have been incurred or aggravated 
in active military, naval, or air service or which became 
manifest to the requisite degree of disability during any 
applicable presumptive period specified in section 1112 or 
1116 of this title.  38 U.S.C.A. § 1103(b) (West 1991 & Supp. 
2000).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107).  

Analysis

Duty to Assist

The Board initially notes that the duty to assist has been 
satisfied in this instance.  

The RO has provided the appellant with adequate notice of 
what is necessary to substantiate her claim.  It notified her 
of what is necessary in the September 1999 rating decision 
and the Statement of the Case (SOC), and the appellant has 
presented contentions demonstrating her notice and knowledge 
of what is required for service connection in this case.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. § 5103).  

The RO has made reasonable efforts to obtain evidence 
necessary to substantiate the appellant's claim.  

In this regard, the record contains all the relevant evidence 
adequately identified, namely, records from Bonner General 
Hospital, Dr. BLS, Dr. JPO, and the Dwight, Illinois, VAMC.  

The appellant has not indicated the existence of any other 
relevant evidence that has not already been requested and/or 
obtained by the RO.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C.A. § 5103A); see also McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. 
App. 341, 344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997).

The Board further finds that a remand or referral for a 
medical opinion is not warranted in this instance because, as 
will be discussed in greater detail below, the record 
contains sufficient medical evidence to allow for a 
determination to be made.  That is, there are medical 
opinions already on record specifically discussing the 
etiology of the eventual cause of death as well as the 
etiology of other pertinent impairments.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to her claim is required to 
comply with the duty to assist the appellant as mandated by 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified 
at 38 U.S.C. § 5103A).  

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the most recent Supplemental 
Statement of the Case was issued to the appellant.  


In this case, the Board finds that the appellant is not 
prejudiced by its consideration of her claim pursuant to this 
new legislation.  As set forth above, VA has already met all 
obligations to the appellant under this new legislation.  
Moreover, she has been offered the opportunity to submit 
evidence and argument on the merits of the issues on appeal, 
and has done so.  

In view of the foregoing, the Board finds that the appellant 
will not be prejudiced by its actions and that a remand for 
adjudication by the RO would only serve to further delay 
resolution of her claim.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the appellant's claim on 
the merits.  


Service Connection

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, No. 00-7023 (Fed. Cir. Oct. 13, 2000); 
Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and 
cases cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 
(1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).


In determining whether documents submitted by an appellant 
are credible, the Board may consider internal consistency, 
facial plausibility, and consistency with other evidence 
submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. 
App. 498, 511 (1995); see also Pond v. West, 12 Vet. 
App. 341, 345 (1999) (Observing that in case where the 
claimant was also a physician, and therefore a medical 
expert, the Board could consider the appellant's own personal 
interest); citing Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) (holding that while interest in the outcome of a 
proceeding "may affect the credibility of testimony it does 
not affect competency to testify."  (citations omitted).  

The Board initially notes that presumptive service connection 
for the cause of death is not warranted because there is no 
evidence on file indicating that the veteran's lung cancer 
first manifested itself within one year from his discharge 
from service.  38 C.F.R. § 3.309(a).  

The Board reiterates the basic three requirements for 
prevailing on a claim for service connection: (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and, (3) medical evidence 
of a nexus between the claimed inservice injury or disease 
and a current disability.  See Hickson, supra.

The cause of death was metastatic lung cancer; therefore, the 
current disability requirement has been satisfied.  Carbino, 
supra.  

The appellant's primary contention is that the cause of death 
resulted from the veteran's in-service smoking.  She has 
indicated that he started smoking cigarettes to help relieve 
stress associated with combat.  The veteran previously made 
this contention as well.  

In March 1999 Dr. BLS opined that the veteran's history of 
smoking "undoubtedly" lead to his current lung carcinoma.  
He noted that he had a 55 year history of cigarette smoking 
and that the veteran had told him that he started smoking 
while in the service in order to calm his nerves.  

In February 1999 Dr. JPO found that the veteran's long-
standing history of tobacco was indicative of non small cell 
cancer.  

The Board does not dispute the veteran's combat experiences 
while in the Army, as referred to by the appellant.  The 
record indicates that he served heroically during his service 
in the Army from February 1943 to January 1946.  He was 
awarded a Combat Infantryman's Badge as well as two bronze 
stars for his participation in campaigns in the Philippines 
and New Guinea.  

Nor does the Board dispute the medical opinions linking the 
cause of the veteran's death to his history of cigarette 
smoking.  As an aside, the Board notes that these opinions 
did not actually link the cause of death to inservice 
smoking, only to his history of smoking; however, as will be 
demonstrated below, the current law renders this point to be 
essentially moot.  

Regardless, as of June 9, 1998, a veteran's disability or 
death shall not be considered to have resulted from personal 
injury suffered or disease contracted in the line of duty in 
the active military, naval, or air service for purposes of 
this title on the basis that it resulted from injury or 
disease attributable to the use of tobacco products by the 
veteran during the veteran's service.  38 U.S.C.A. § 1103(a) 
(West 1991 & Supp. 2000).  

Therefore, service connection for the cause of death as 
attributable to the veteran's inservice use of tobacco 
products is precluded by law.  Id.  

In light of the above, the Board further finds that the 
probative evidence establishes that the cause of the 
veteran's death was not otherwise incurred in service 
because, as discussed above, there are competent medical 
opinions on file specifically linking the cause of death 
(lung cancer) to the veteran's history of cigarette smoking, 
and there are no other opinions otherwise linking it to 
service.  

The appellant has contended (as did the veteran) that the 
veteran started smoking to calm his nerves.  The appellant 
contended that he started smoking to calm his nerves during 
combat.  The veteran similarly contended that he started 
smoking in 1943 to calm his nerves, as his occupational 
specialty was dangerous.  

These contentions raise the potential issue of whether 
service connection could be established for the cause of 
death as being secondary to a tobacco-related disability 
(e.g. nicotine dependence), which in turn resulted from a 
service-connected mental impairment.  

The record shows that the veteran was found to be unfit for 
further service in the Navy as a result of a spasm, habit.  
This condition was attributed to an immature personality 
make-up with schizoid personality features.  Records 
pertaining to this document complaints of nervousness, 
spasms, and other symptoms.  

However, there is clear and unmistakable evidence that this 
disorder (regardless of its nature) existed prior to 
enlistment.  The veteran was specifically documented in 
service as reporting that the facial spasms, nervousness, and 
other symptoms had been present since he was treated for 
scarlet fever at the age of six.  The Medical Board concluded 
that his condition existed prior to service.  38 C.F.R. 
§ 3.304.  




Further, the probative evidence establishes that this 
disorder was not aggravated in service, i.e., underwent an 
increase in severity during service.  The veteran certified 
in service that the condition had not been aggravated by 
service conditions.  More importantly, the Medical Board also 
concluded that his preexisting disorder had not been 
aggravated by service.  Therefore, there is a competent and 
contemporaneous medical opinion concluding that the veteran's 
disorder was not aggravated in service.  38 C.F.R. § 3.306.  

The Medical Board's opinion is further bolstered by the lack 
of any documentation of a psychiatric impairment during the 
veteran's subsequent service in the Army, including on 
examination for separation from the Army.  

As the record establishes that the veteran's disorder existed 
prior to service and was not aggravated by service, it cannot 
be related to service, therefore rendering moot the issue of 
a possible link of a service-connected mental/personality 
disorder to smoking and then to lung cancer.  

The Board additionally notes that the appellant's and 
veteran's contentions linking the lung cancer to in-service 
cigarette smoking are not competent evidence in this case.  
While a lay person is competent to provide evidence on the 
occurrence of observable symptoms during and following 
service, such a lay person is not competent to make a medical 
diagnosis or render a medical opinion, which relates 
a medical disorder to a specific cause.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  


In this regard, the Board also notes that the history of 
cigarette smoking is inconsistent.  Some histories have 
indicated that the veteran's smoking began in service while 
in the Army, while another specifically documented a 55 year 
history of smoking dating back from 1998.  This would 
indicate that he actually started smoking around 1938, prior 
to his entry into the military.  

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran's cause of death is related to a disease or injury 
incurred during service.  Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).

In light of the above, the Board is of the opinion that a 
preponderance of the evidence is against the appellant's 
claim for service connection of the cause of death because 
the probative medical evidence does not show that the cause 
of death was incurred in service, manifested itself within 
one year from the veteran's discharge from service, or was 
secondary to a service-connected disability.  

Therefore the Board finds that her claim of entitlement to 
service connection for the cause of the veteran's death must 
be denied.  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  


		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

